              Case 2:20-cr-00137-JCC Document 174 Filed 04/01/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-137 JCC

10          v.                                             ORDER REVOKING BOND AND
                                                           DETENTION ORDER
11   ANTHONY SHEPHERD,

12                              Defendant.

13

14
            On April 1, 2021, the Court held a bond revocation hearing via a Zoom conference
15
     pursuant to General Order 18-20 and with Mr. Shepherd’s consent. Mr. Shepherd previously
16
     admitted to the alleged bond violations.
17
            Pursuant to Rules 32.1(a)(6) and 46(d) of the Federal Rules of Criminal Procedure and 18
18
     U.S.C. § 3143, and based upon the factual findings and statement of reasons for detention stated
19
     on the record and hereafter set forth, the Court finds:
20
            (1)     On September 11, 2020, Mr. Shepherd was released on bond with pretrial
21
                    supervision and special conditions.
22

23

24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 1
            Case 2:20-cr-00137-JCC Document 174 Filed 04/01/21 Page 2 of 3




 1        (2)   Mr. Shepherd has had numerous failures to comply with his conditions of release

 2              and does not communicate with his pretrial service officer. Mr. Shepherd does not

 3              have a viable release plan.

 4        (3)   Based on Mr. Shepherd’s poor performance while on pretrial release, the Court

 5              finds pursuant to 18 U.S.C. § 3143(b)(2)(B) that he is unlikely to abide by any

 6              condition or combination of conditions of release.

 7        IT IS THEREFORE ORDERED:

 8        (1)   Mr. Shepherd’s bond is hereby revoked;

 9        (2)   Mr. Shepherd shall be detained pending trial, and committed to the custody of the

10              Attorney General for confinement in a correction facility separate, to the extent

11              practicable, from persons awaiting or serving sentences or being held in custody

12              pending appeal;

13        (3)   Mr. Shepherd shall be afforded reasonable opportunity for private consultation

14              with counsel;

15        (4)   On order of a court of the United States or on request of an attorney for the

16              government, the person in charge of the corrections facility in which Mr.

17              Shepherd is confined shall deliver Mr. Shepherd to a United States Marshal for

18              the purpose of an appearance in connection with a court proceeding; and

19        (5)   The Clerk shall direct copies of this Order to counsel for the United States, to

20              counsel for Mr. Shepherd, to the United States Marshal, and to the United States

21              Pretrial Services Officer.

22   \\

23   \\

24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 2
            Case 2:20-cr-00137-JCC Document 174 Filed 04/01/21 Page 3 of 3




 1        Dated this 1st day of April, 2021.


                                               A
 2

 3                                             MICHELLE L. PETERSON
                                               United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER REVOKING BOND AND DETENTION
     ORDER - 3
